Citation Nr: 1022050	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  98-19 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating higher than 50 percent 
for PTSD.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for a gastrointestinal disability and for coronary 
artery disease, to include as secondary to PTSD; granted his 
claim for service connection and awarded a 50 percent 
disability rating for PTSD, effective December 3, 1997; and 
denied a TDIU rating. 

The issue of entitlement to a TDIU is REMANDED to the RO via 
the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a 
gastrointestinal disorder.  The subjective symptoms of the 
Veteran's gastrointestinal disorder have been determined to 
be somatic symptoms of his service-connected PTSD and have 
been compensated as part of his PTSD rating.  The 
preponderance of the evidence is against finding that he has 
a separate and distinct gastrointestinal disability.

2.  The Veteran's coronary artery disease was as least as 
likely as not caused by his service-connected PTSD.

3.  The Veteran's PTSD has been productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect, 
panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short-term and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  Service connection for a gastrointestinal disorder is 
denied.  38 U.S.C.A. §§ 1110, 7105(d) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 4.14, 4.130, Brady v. Brown, 4 
Vet. App. 203 (1993). 

2.  Coronary artery disease is proximately due to or the 
result of the Veteran's service-connected PTSD.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2009).

3.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
cardiovascular-renal disease, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service connection is permitted based 
on aggravation.  Compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  38 C.F.R. § 3.310 (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between the disability and an injury or disease incurred in 
service.  Watson v. Brown, 309 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists; and that 
the current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2009).


Coronary Artery Disease

The Veteran contends that his coronary artery disease was 
caused or aggravated by his service.  Alternatively, he 
contends that his coronary artery disease was caused or 
aggravated by the stress and anxiety related to his service-
connected PTSD.  

Service medical records are negative for any complaints, 
findings, or treatment for a heart condition.  On separation 
examination, no cardiovascular abnormality was found.  The 
Board accordingly finds that there was no combination of 
manifestations sufficient to identify a chronic 
cardiovascular disorder during service.  38 C.F.R. § 3.303(b) 
(2009).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the Veteran's claim for service connection of a 
cardiovascular disorder. 38 C.F.R. § 3.303(b) (2009).

The first post-service private treatment record relating to a 
cardiovascular disorder is dated in June 1981.  At that time, 
the Veteran reported a history of numbness and tingling in 
his left arm, accompanied with lightheadedness.  He also had 
pain in his chest that made it feel as though he couldn't 
breathe.  He had problems with hyperventilation.  His wife 
stated that his heart would race in his sleep.  Then, in 
September 1997, the Veteran experienced a myocardial 
infarction and underwent coronary angioplasty and stent 
placement.  He denied a prior history of hypertension or 
heart disease.  In January 1998, a stress echocardiogram 
revealed stable coronary disease. 

In July 2000, the Veteran's private physician stated that 
based upon his knowledge of the Veteran and literature 
regarding posttraumatic stress disorder, it was very 
reasonable to conclude that the Veteran's PTSD contributed 
significantly to the development of his coronary artery 
disease.  

A May 2004 private treatment record reflects that the Veteran 
was admitted to the emergency room with complaints of chest 
pain that had been continuous for the previous two days, 
accompanied by nausea and vomiting.  He also had dyspnea on 
exertion.  The assessment was atypical chest pain, a history 
of coronary artery disease, and PTSD. 

On July 2005 VA coronary examination, the Veteran reported 
that his current treatment for his heart disease was to take 
Lisinopril daily.  Because of his heart condition, he had to 
decrease his normal activities and was easily fatigued.  
After physically examining the Veteran, the diagnosis was 
coronary artery disease with previous myocardial infarction.  

In July 2005, the Veteran underwent a VA psychiatric 
examination.  As part of the opinion, the examiner concluded 
that although increased arousal and reactivity of the 
autonomic nervous system were part of the diagnostic criteria 
for PTSD, she did not believe that the Veteran's heart 
disease was caused by or the result of his PTSD.  

In February 2006, the July 2005 VA examiner completed an 
addendum opinion in which she stated that there was no causal 
relationship between the Veteran's cardiac disease and his 
PTSD.

On February 2009 VA cardiovascular examination, the Veteran 
reported that he had not experienced any angina-like chest 
pain in the previous few months.  He had been doing fairly 
well for the previous two years.  After conducting physical 
examination and reviewing the Veteran's claims file, the 
examiner concluded that the Veteran's PTSD most likely did 
not cause his coronary artery disease.  The examiner 
explained that the Veteran had multiple common risk factors 
for developing disease, such as a family history, history of 
heavy smoking, and a preexistent lipid disorder.  However, 
the examiner found that it was as least as likely as not that 
the Veteran's heart disease was aggravated by his PTSD.  In 
so concluding, the examiner explained that it had long been 
suspected that high levels of PTSD symptoms could increase 
the risk for coronary artery disease.  The relationship 
between the two conditions, however, had been hard to 
establish.  Two recent medical studies suggested that high 
levels of stress associated with PTSD caused an increase in 
the risk of developing coronary artery disease in men at an 
early age, as was likely the case for the Veteran.

In July 2009 and February 2010 addendum opinions, the same VA 
examiner reiterated his belief that it was as least as likely 
as not that the Veteran's PTSD aggravated his coronary artery 
disease.  His conclusion was based upon a review of the 
Veteran's cardiovascular history and its similarity to recent 
"well-designed population-based clinical studies" 
supporting such a conclusion.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the probative evidence does not establish a 
medical nexus between military service and the Veteran's 
coronary artery disease.  Boyer v. West, 210 F.3d 1351 (Fed. 
Cir. 2000).  Accordingly, service connection is not warranted 
on a direct basis.

With regard to entitlement to service connection on a 
secondary basis, an evaluation of the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places higher probative weight to the 
July 2000 private opinion that the Veteran's PTSD contributed 
to his coronary artery disease and the July 2009 VA 
examiner's opinion that the Veteran's coronary artery disease 
was aggravated by his PTSD, rather than to the July 2005 VA 
examiner's opinion that the there was no causal relationship 
between the Veteran's PTSD and his cardiovascular condition.  
The July 2005 examiner did not provide any rationale for the 
opinion in either the July2 005 report or the February 2006 
addendum.  If the examiner does not provide a rationale for 
the opinion, this weighs against the probative value of the 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In 
contrast, the July 2009 VA examiner explained in detail the 
reasoning that there had been a longstanding theory that 
symptoms of PTSD could aggravate the risk for coronary artery 
disease.  That examiner stated that recent studies that were 
considered well regarded and reliable within the medical 
community demonstrated an increase in the development of 
coronary artery disease in men who suffered from higher 
levels of PTSD, as in the Veteran's case.  Likewise, the 
private examiner found such a relationship to be a reasonable 
conclusion in light of the Veteran's struggle with PTSD and 
his early onset of heart problems.  Accordingly, because the 
Board finds the July 2009 VA examiner's opinion to be the 
most persuasive of record, and the opinion is in agreement 
with the July 2000 private opinion from the Veteran's 
treating physician, and because the July 2005 VA examiner did 
not provide an adequate rationale for her opinion, the Board 
finds that it is at least as likely as not that the Veteran's 
coronary artery disease is aggravated by his PTSD.  
Therefore, service connection for coronary artery disease is 
warranted. 

Therefore, resolving all reasonable doubt in favor of the 
Veteran as is required by law, the Board concludes that it is 
at least as likely as not that the Veteran's coronary artery 
disease is related to his service-connected PTSD.  Therefore, 
service connection for coronary artery disease is warranted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Gastrointestinal Disorder

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Veteran contends that his gastrointestinal disorder was 
caused or aggravated by his service.  Specifically, he 
contends that he had frequent stomach aches and gastritis 
related to the improperly prepared food that he ate while in 
Vietnam.  Alternatively, the Veteran contends that his 
gastrointestinal disorder was caused or aggravated by his 
service-connected PTSD.  

Service medical records reflect that on June 1968 per-
induction examination, the Veteran reported having an upset 
stomach and frequent indigestion.  No diagnosis of a 
gastrointestinal disorder was made at that time.  On February 
1972 separation examination, no complaint of indigestion, 
upset stomach, or gastrointestinal problem was made, and none 
was diagnosed.  The service medical records do not otherwise 
include any indication that the Veteran suffered from stomach 
problems or indigestion while in service.  The Board 
accordingly finds that there was no combination of 
manifestations sufficient to identify a chronic 
gastrointestinal disorder during service.  38 C.F.R. § 
3.303(b) (2009).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the Veteran's claim for service connection of a 
gastrointestinal disorder. 38 C.F.R. § 3.303(b) (2009).

The first post-service treatment records related to a 
gastrointestinal disorder is a June 1981 private treatment 
records that shows complaints of chronic recurrent acid 
regurgitation or epigastric burning pain.  X-ray evaluation 
revealed no upper gastrointestinal abnormality.  In October 
1989 and in February 1991, the Veteran complained of chest 
discomfort, the need to belch, and epigastric fullness, made 
worse when he would lie down after dinner.  A 
gastrointestinal diagnosis was not provided at either date.  
A May 1995 upper gastrointestinal and Barium swallow 
examination was unremarkable, with no evidence of hernia or 
reflux.  A September 1997 private treatment record reflects 
that the Veteran reported a history of gastreoesophageal 
reflux.  In November 1997, he reported having severe 
gastritis.  

In May 1998, the Veteran's private physician reviewed the 
Veteran's symptoms including trouble swallowing and 
eructation and chest pain, compared to his medical history of 
normal radiographic and diagnostic studies, and stated that 
he suspected the Veteran suffered from somatoform disorder, 
probably induced by stress and a possible posttraumatic 
stress disorder.

At his January 2000 hearing before a member of the Board, the 
Veteran reported that his gastritis began in the early 1970s.  
He took Tums or Maalox to treat the symptoms.  However, in 
1975, he felt strong chest pain and went the emergency room.  
He was told that he was not having a heart attack, but was 
having esophageal gas.  He stated that he had those symptoms 
off and on again while in service.  He noticed that the 
symptoms followed his stress pattern, rather than his eating 
pattern.  He experienced an epigastric attack at least once a 
week or once every two weeks.  He had not figured out what 
exactly triggered the attacks, though his physician had 
suggested that they were stress related.  

In January 2000, the Veteran's wife submitted a statement 
that the Veteran's epigastric disorder appeared to be 
worsened by stress, and that even when she cooked him bland 
food, he developed symptoms.  

On July 2004 VA gastrointestinal examination, the Veteran 
reported experiencing retrosternal moderate to severe 
stabbing pain.  It was associated with a sensation of 
bloating and gas distension.  It was not associated with 
food, bowel habits, or position.  The pain could last for 
twelve hours or more, and was alleviated only with Tums or 
bicarbonate.  After completing physical examination of the 
Veteran and reviewing the claims file, the examiner stated 
that the Veteran's symptoms were most likely caused by gas.  
The examiner explained that given the Veteran's history of 
anxiety and depression, combined with the severity and 
chronicity of his complaints, he may have a variant of globus 
hystericus.  And, despite that he might have gallstones, his 
symptoms were not consistent with cholecystitis.  Although 
the Veteran was at risk of developing gastritis with chronic 
pain medication use, he did not have a confirmed diagnosis of 
gastritis and diagnostic testing was normal.  The examiner 
stated that it was not within the scope of his practice to 
diagnose a somatoform disorder, and that it was more 
appropriate as a differential diagnosis ruled out by 
psychiatry.  

In July 2004, the Veteran underwent a VA psychiatric 
examination.  The examiner reviewed the claims file and 
stated that the Veteran's long history of gastrointestinal 
symptoms most likely correlated with his mental disabilities.  
The examiner explained that PTSD was an anxiety disorder, and 
such symptoms of shortness of breath, excessive sweating, 
palpitations, and gastrointestinal symptoms were common 
symptoms associated with the disorder.  The examiner felt 
that the Veteran's gastrointestinal symptoms were part of the 
Veteran's stress syndrome, as opposed to a separate disorder.  

It appears in this case that there is no current diagnosis of 
a gastrointestinal disorder separate and apart from somatic 
symptoms associated with his service-connected PTSD.  Absent 
evidence of a current disability, service connection for 
gastrointestinal disorder must be denied.  There is no 
competent medical evidence of record that demonstrates the 
presence of a gastrointestinal disorder.  Because no 
gastrointestinal disorder has been currently diagnosed in 
this case, the Board finds that service connection for a 
gastrointestinal disorder is not warranted.

Compensating a claimant twice for the same symptomatology 
would overcompensate the claimant for the actual impairment 
of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 
(1993) (compensation for somatic aspects of psychiatric 
disorder precluded by 38 C.F.R. § 4.14 and previous version 
of 38 C.F.R. § 4.132 where the psychiatric disorder was the 
predominant disorder to be rated).  The provisions of 38 
C.F.R. § 4.126(d) instruct that when a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate the disability 
under a diagnostic code that represents the dominant (more 
disabling) aspect of the condition.  The Board finds no 
schedular provisions in VA's Schedule for Rating Disabilities 
that would allow for a disability evaluation in excess of his 
current rating for PTSD for a gastrointestinal disorder as a 
separate entity.  38 C.F.R. Part 4 (2009).

As service connection for a gastrointestinal disorder, to the 
extent that it is a manifestation of his service connected 
PTSD, has already been established and compensated, the Board 
finds that the claim for service connection for a 
gastrointestinal disorder separate from the service-connected 
PTSD disability must be denied.  In essence, the Board 
concludes that his gastrointestinal disorder is part and 
parcel of his service-connected psychological disability, and 
is already contemplated by the rating assigned for that 
disorder.

The Board has considered the Veteran's claim that he has a 
gastrointestinal disorder related to his service or to a 
service-connected disability.  However, as a layman, the 
Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Finally, in light of the above determination, the Board finds 
that a discussion of whether the Veteran's gastrointestinal 
symptoms pre-existed his service, as shown on his pre-
induction examination, and whether such symptoms were 
aggravated by his active service, would not result in an 
alternative or favorable outcome for the Veteran, and such 
criteria are inapplicable in this instance.  38 C.F.R. § 
3.306 (2009).

The competent evidence of record does not demonstrate that 
the Veteran has a gastrointestinal disorder.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  Where an increase in 
an existing disability rating based upon established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 50 percent disabling 
under Diagnostic Code 9411.  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran contends that the severity of his PTSD warrants a 
higher rating. 

On March 1999 VA psychiatric examination, the Veteran 
reported symptoms of sleeplessness, nightmares, avoidance of 
crowds, being extremely cautious of his surroundings, panic 
attacks, and having an explosive temper.  He felt guilt over 
his actions in the Vietnam War and had frequent memories of 
what occurred there.  He reported that shortly after his 
separation from service in 1976, he was hospitalized for a 
suicide attempt.

With regard to his employment history, he reported that he 
was working as an auditor at VA, and had had three jobs since 
separation from service.  With regard to his social history, 
he reported that he had been married three times and was 
living with his wife and son.  He stopped using alcohol and 
drugs in 1984.  He did not have any close friends.

Mental status examination revealed that he was neatly dressed 
and groomed, was cooperative, alert, and oriented to his 
surroundings.  His mood was depressed and his affect was 
congruent.  He had sleep disturbances and flashbacks.  He had 
suicidal thoughts with no suicidal plans.  There was no 
obsessive behavior, hallucinations, or homicidal thoughts.  
He had adequate impulse control, and fair judgment and 
insight.  

Based upon the examination and review of the claims file, the 
examiner diagnosed the Veteran with chronic PTSD.  A GAF 
score of 55 was assigned which was applicable for the 
previous year.  

In January 2000, the Veteran's wife submitted a lengthy 
statement regarding the Veteran's PTSD.  She stated that the 
Veteran's PTSD interfered with ability to enjoy his work, or 
to get along with his managers.  He had no close friends, 
only acquaintances.  His one friend was also a Vietnam 
veteran.  She stated that they rarely went out in crowds, and 
that when they did, the Veteran insisted on sitting near the 
door and examining the room.  He was extremely startled by 
fireworks, and relived a war experience upon hearing them.  
He had trouble sleeping and would grab his shotgun whenever 
the dogs barked.  He required advance planning for any event 
outside of his normal routine.  He frequently lost his 
temper, and was stricken with fear and anxiety when a Vietnam 
memory was triggered.  

In February 2000, the Veteran stated that his PTSD had 
affected his ability to finish college, thereby hurting his 
employment potential.  His PTSD symptoms affected the jobs 
that he might have applied for due to his trouble being 
around large groups and in unfamiliar surroundings.  The 
symptoms had impacted his ability to sleep, make friends, or 
have a social life.  

VA treatment records reflect that from January 2000 to March 
2000, the Veteran experienced an exacerbation of PTSD 
symptoms after contacting men in his platoon via the 
internet.  He was having thoughts of suicide.   He was 
prescribed medication in addition to his anti-depressant 
medication and it was recommended that he complete only light 
work and stay away from the internet.  He continued to have 
guilty ruminations over contacting the men in his platoon 
until he was able to lock the thoughts away.  

VA treatment records beginning in July 2000 reflect that his 
depressive symptoms had improved with medication.  He 
attended group therapy sessions and individual psychotherapy.  
He had trouble sleeping but did not want to take sleep 
medication because he wanted to be on guard for intruders.  
He had chronic nightmares.  His avoidance of crowds had 
worsened.  In January 2002, he reported feeling increasingly 
angry towards his boss at work.  He was afraid of becoming 
violent.  His lack of sleep made him excessively sleepy 
during the day.  He discussed his distortion in thinking that 
if he quit his job, he would die.  It was also discussed that 
his being overly hypervigilent could cause him harm in the 
civilian world, such as a car accident.  A July 2002 
treatment record reflects that a GAF score of 50 was 
assigned.  Another July 2002 treatment records reflects a GAF 
score of 55.  It was noted that the Veteran was suffering 
from hypervigilence, depression related to the death of his 
dog, and irritability and anger towards his boss.  

In November 2002, the Veteran's wife submitted a statement 
that he was increasingly withdrawn from her and their child.  
She provided examples in the previous years in which the 
Veteran was overly and inappropriately aggressive towards 
others, including confronting a stranger about the way that 
he had spoken to his child. 

A November 2002 private psychiatric record reflects that the 
Veteran was sensitive, withdrawn, and worried.  He was 
dressed neatly.  He appeared agitated and anxious.  His 
judgment was poor, but insight was fair.  A GAF score of 60 
was assigned. 

A January 2003 private record reflects that the Veteran had 
decided to no longer work.  He was counseled to consider 
volunteer work.  

On April 2003 psychological evaluation for the Social 
Security Administration, the Veteran reported that he barely 
slept at night.  He reported generally feeling fatigued and 
having a poor appetite.  At times, he felt hopeless or 
helpless.  He felt anxious and had panic attacks.  He had 
recurring nightmares and flashbacks of Vietnam.  

With regard to his social history, the Veteran reported that 
he was currently meeting his psychologist on a weekly basis, 
and with his psychiatrist once a month to adjust his 
medications.  He stated that tried to fill his days with some 
activities, such as surfing the internet or rearranging the 
shed.  He also liked riding his motorcycle.  He was able to 
look over the finances, but his wife took care of most other 
tasks.

With regard to his employment history, the Veteran reported 
that he was forced to retire from his federal government 
position after thirty years of service, but two years prior 
to access to full retirement benefits.  He reported 
significant trouble getting along with his supervisor, with 
thoughts of harming him over the years.  He had significant 
sleep problems, impacting his ability to function.  He had 
frequently called in sick because he could not sleep.  He 
felt angry that he was forced to retire early.  He stated 
that his position worked for him only because he did not have 
to work closely with others.  

Based upon the above evaluation and review of the claims 
file, the examiner diagnosed the Veteran with chronic PTSD, 
and recurrent severe major depressive disorder.  A GAF score 
of 50 was assigned.  The examiner stated that the Veteran's 
ability to function was limited by his mental health 
condition.  His condition was considered chronic, and the 
prognosis was poor.  Stressors would most likely exacerbate 
his symptoms.  He was stated to likely have difficulty 
interacting with coworkers, supervisors, and the public.  

VA treatment records reflect that in September 2003, the 
Veteran was no longer employed.  He felt some anger over this 
decision.  He enjoyed being at home with his child who he 
home-schooled.  A GAF score of 55 was assigned.  

Private treatment records dated from December 2003 reflect 
recurrent ruminations of episodes from Vietnam.  The Veteran 
continued to have trouble with isolating himself, and with 
leaving the home.  He did not feel like his life was worth 
living, but lived for his son.  On follow-up, he had s 
positive response to a new medication for controlling his 
anger.  

VA treatment records reflect that in May 2004, the Veteran 
reported no current suicidal ideations within the previous 
month.  He appeared calm, cooperative, and his speech was 
normal.  His mood was "ok," but his affect was constricted.  
A GAF sore of 55 was assigned.  

On July 2004 VA psychiatric examination, the Veteran reported 
that any noise at night caused him to get up and check the 
security of his home.  With regard to his social history, the 
Veteran reported that he was distant from his mother and 
siblings.  He preferred to isolate himself from others 
because of his temper.  He had lost faith in others.  He 
stated that he felt the same since when he was working.  He 
spent his time working on his motorcycle and going for rides.  
He stated that after he left his job, he did not think about 
working anymore.  His wife worked and he helped with chores 
and yard work.  He spend a lot of time with his son.  He had 
one close friend who was also a Vietnam veteran.  

With regard to his employment history, he reported that he 
had been promoted a number of times in his pervious jobs, but 
that when he began to have trouble with his boss in terms of 
his boss acting unethically, he reported him and, for doing 
so, was then suspended from employment and removed from his 
position.

On mental status examination, he appeared casually dressed 
and pleasant, with a restricted affect.  He was oriented and 
coherent.  His thought process was linear without any 
psychotic content.  He had flashbacks of Vietnam, but was not 
having nightmares.  He did not have any suicidal or homicidal 
ideations.  

Based upon the examination, a diagnosis of chronic moderate 
PTSD was given.  There did not appear to be a change in 
symptoms since his last examination.  His main social 
impairment was his mood disorder and difficulty establishing 
and maintaining relationships.  He had no occupational 
impairment.  A GAF score of 53 was assigned.

On July 2005 VA psychiatric examination, the Veteran reported 
that he wasn't doing very well.  He explained that he felt a 
lot of anger and could not sleep.  It was easier to sleep 
during the day when he felt safer.  It didn't take much for 
him to get angry.  He had experienced several confrontations, 
when he witnessed a man being rough with a child and when a 
man was being verbally abusive with a teenager.  He didn't 
trust people and felt betrayed.  He had nightmares several 
times a month, awakening with his heart pounding.  He was 
taking a variety of medication for his depression and to 
control his anger.  

With regard to his legal history, the Veteran reported that 
he had been arrested twice, once for not paying child support 
to his ex-wife, and for a threat to her daughter. 

With regard to his social history, the Veteran reported that 
he and his wife got along fairly well and had been married 
for twenty-five years.  He spent his time reading, watching 
television, and doing yard work on his seven acre property.  
He also played board games with his son and taught him how to 
fish.  He listened to music and played guitar.  He did not 
like to leave his property and only had one friend.

On mental status examination, he appeared casually groomed 
and dressed.  He was fairly cooperative, but at times gave 
the examiner a blank stare prior to answering a question.  
His answers were somewhat deliberate and slow in response.  
There was no flight of ideas and his speech and affect were 
appropriate.  He was fairly comfortable and relaxed during 
the examination, with no overt psychotic distortion in 
thinking or perception.  His judgment and insight were fair.  

Based upon the examination and a review of the claims file, 
the examiner diagnosed the Veteran with chronic PTSD.  A GAF 
score of 50 was assigned.  

Private treatment records dated in July 2005 show that the 
Veteran became so enraged that he threw glasses at his wife.  
He felt so badly about the incident that he could not sleep 
and had thoughts of suicide.  He was counseled as to anger 
management and the causes of anger, and his medications were 
adjusted.  On follow-up examination, he was feeling better 
about his anger control.  A GAF score of 45 was assigned. 

VA treatment records show that in March 2006, the Veteran was 
reported to be more stable and less irritable since the new 
medication regime.  He only slept two to three hours per 
night and had low energy and memory difficulties.  His PTSD 
symptoms included isolating behavior and hypervigielnce.  He 
was alert and oriented to his surroundings.  His behavior was 
appropriate and cooperative.  His mood was dysthymic.  A GAF 
score of 60 was assigned, and had been assigned since January 
2006.  

In October 2006, the Veteran's wife submitted a statement 
that they moved in 2004 because the stress of living in a 
developing area was too much for the Veteran.  She stated 
that it was difficult to be married to him because of his 
temper and withdrawal.  He barely talked to anyone but 
herself and their son.  

Private psychiatric treatment records dated in September 2006 
reflect that the Veteran was angry, irritable, confused, and 
distractible.  He was assigned a GAF score of 45.

In March 2007, the Veteran's private psychiatrist stated that 
the Veteran's GAF score was more appropriate as 40.  The 
psychiatrist stated that the severity of the Veteran's PTSD 
prevented him from working.  

On July 2009 VA psychiatric examination, the Veteran stated 
that his PTSD symptoms had increased in severity.  He felt 
more and more bitter and angry.  He moved to northern Georgia 
in order to be in the middle of nowhere.  He also moved 
because he had been having trouble with his neighbors and did 
not want to be around other people.  He tried to avoid taking 
his PTSD symptoms out on his family.  He felt guilt over the 
experiences in Vietnam.  He had occasional nightmares about 
Vietnam.  He avoided stimuli that would trigger memories of 
Vietnam.  He felt he was constantly on guard.  He took a 
pistol with him when he left the house.  He would sleep in a 
recliner in the living room.  He stated that if it were not 
for his wife and son, he would not have a reason to live.  
Suicide was in the back of his mind, but was not an active 
thought.  He had never hit his wife or son, but had hit 
inanimate objects due to anger.  

With regard to his social history, he reported that he was 
currently able to see people only when he wanted to which 
made him feel calm.  He spent his time maintaining his land, 
watching movies, and listening to music.  He had lost 
interest in reading.  He stated that he was distant from his 
wife and son, but that he loved them and tried not to damage 
his relationship with them.  

Mental status examination revealed that the Veteran appeared 
calm and cooperative, he had good responses to questions.  He 
was dressed and groomed appropriately.  He stated that 
sometimes he neglects his personal hygiene for a few days, 
but his wife will remind him to bathe.  He was calm during 
the interview and made good eye contact.  His affect was 
somewhat flat and he stated that he had taken Xanax out of 
anxiety over the interview.  He reported some passive 
suicidal ideation.  His thought process was coherent.  He had 
some recent short-term memory deficits.  

Based upon the examination and review of the claims file, the 
diagnosis was chronic PTSD.  A GAF score of 41 was assigned.  
The examiner explained that the Veteran's PTSD severely 
interfered with his social relationships despite treatment.  
He had not attempted to work since his retirement upon the 
advice of his psychiatrist.  She felt it would be difficult 
for the Veteran to tolerate the stress of full-time 
employment.  In reviewing the claims file, she noted that the 
Veteran had been assigned GAF scores of 45 with one of 60 by 
his private psychiatrist within the past few years.

In March 2010, the Veteran's wife submitted a lengthy 
statement that the Veteran's appearance would not be 
appropriate if it were not for her reminding him to groom 
himself.  She stated that his long-term and short-term memory 
were both impaired, and that she had to remind him to 
complete tasks and take his medication.  She stated that the 
Veteran was highly anti-social, and preferred to isolate 
himself.

In this case, the March 1999 VA examiner assigned a GAF score 
of 55.  VA treatment records reflect a GAF of 50 and 55 in 
July 2002.  A November 2002 private treatment record reflects 
a GAF score of 60.  On April 2003 psychiatric assessment, a 
GAF score of 50 was assigned.  September 2003 and May 2004 VA 
treatment records reflects a GAF of 55.  On July 2004 VA 
examination, a GAF score of 53 was assigned.  On July 2005 VA 
examination, a GAF score of 50 was assigned.  A July 2005 
private treatment record reflects a GAF score of 45.  VA 
treatment records in January 2006 to March 2006 reflect 
repeated GAF scores of 60.  In September 2006, a private 
treatment record reflects a GAF score of 45.  On July 2009 VA 
examination, a GAF score of 41 was assigned.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).   An examiner's classification 
of the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  38 C.F.R. § 4.126 (2009); VAOPGCPREC 10-
95 (1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 41-50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores of 51 to 60 generally reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

In this case, considering the totality of the evidence of 
record, the Board finds that a higher rating is not 
warranted.  Although the Veteran has demonstrated a 
consistent history of isolating behavior, maintaining a 
friendship with only one other person and having a distant 
relationship with his mother and siblings, he has stated that 
he loves his wife and son, and spends a large amount of time 
with them, though is somewhat distant.  He has stated that 
they are his reason for living.  He has in the past shown 
anger towards his wife, but has tried, through psychotherapy 
and medication, to limit his behavior in that regard with 
success.  The Veteran has also been shown to have a number of 
leisure activities that he enjoys, such as tending to his 
land and his motorcycle, riding his motorcycle, watching 
movies, listening to music, and teaching his son to fish.  He 
also does lawn work and chores to help his wife, and handles 
the finances.  Therefore, although it has been shown that the 
Veteran endorses isolating behavior, and, when in crowds, is 
hypervigilent and without trust of others, he is able to 
maintain a relationship with his immediate family and occupy 
himself with a variety of hobbies and daily routine 
activities, and thus, his social functioning can not be said 
to be deficient within that contemplated by the next higher 
rating. 

With regard to his occupational functioning, the evidence 
demonstrates that the Veteran had a thirty-year position 
within the VA, during which time he was internally promoted 
twice.  The position worked for him because he did not need 
to communicate with many people.  Although there was a two-
year period in which he did not work, he was able to obtain 
employment with the VA once again when he promised to change 
his behavior.  It appears as though he was successful in 
doing so until the end years of his employment, when he began 
to have an antagonistic relationship with his boss, and had 
to medically retire earlier than he was planning.  The 
Veteran felt ongoing anger over the events leading to his 
retirement, and his PTSD symptomotology has been determined 
to have played a role in those events.  However, the evidence 
demonstrates that the Veteran was able to stay employed for a 
substantial amount of time prior to his retirement.  The 
evidence does not demonstrate that he was deficient in his 
ability to complete the tasks of his employment, as is 
contemplated in the next higher rating.  Additionally, the 
objective medical evidence reflects that the Veteran's PTSD 
symptoms have not worsened since his retirement.  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 41-45, the Board finds that a 
higher rating is not justified because the objective evidence 
does not demonstrate symptoms commensurate with the lower GAF 
scores.  Nor has he been shown to have obsessional rituals 
which interfere with routine activities, speech that is 
intermittently illogical or obscure, near continuous panic or 
depression affecting his ability to function independently, 
or neglect of personal hygiene.  Although his spouse has 
stated that he lets his hygiene lapse at times, he is 
receptive to his wife in terms of grooming and tending to the 
activities of daily living.  He has also stated that when he 
stays away from people, he is able to keep calm.  And, 
although he has contemplated suicide in the past, he has 
denied active thoughts of suicide.  Thus, the lower GAF 
scores are not reflective as to the Veteran's actual 
disability picture as described in the medical records.  
Here, the higher GAF scores are most consistent with the 
Veteran's actual disability picture.

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1) (2009).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for Veteran's PTSD, but, as discussed above, findings 
supporting a rating in excess of 50 percent have not been 
documented. Therefore, the Board finds that referral for 
assignment of an extraschedular rating for PTSD is not 
warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since 
December 3, 1997, when service connection became effective, 
the Veteran's PTSD has not warranted a rating higher than 50 
percent.  As the preponderance of the evidence is against the 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 1998, January 
2004, March 2004, March 2006, and February 2008; rating 
decisions in August 1998, August 1999, January 2005, and 
March 2006; statements of the case in November 1998, January 
2005, March 2006, and June 2006; and supplemental statements 
of the case in August 1999 and June 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the February 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to each of these claims.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

ORDER

Service connection for a gastrointestinal disorder is denied.  

Service connection for a coronary artery disease is granted.  

A rating in excess of 50 percent for PTSD is denied. 


REMAND

Additional development is necessary prior to further 
disposition of the claim. 

In light of the grant of service connection for coronary 
artery disease, the Board finds that it is necessary to 
remand the claim of entitlement to a TDIU rating for RO 
consideration, following assignment of a rating for coronary 
artery disease.  If the Board were to consider the TDIU issue 
prior to the RO, it could result in prejudice to the 
Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In November 2002, in response to a proposal to terminate the 
Veteran's employment due to abuse of his sick leave, the 
Veteran informed his employer that he wished to seek medical 
retirement due to his PTSD and related problems, including 
insomnia.  The Veteran contends, however, that he was forced 
to leave his position early due to his employer's unethical 
behavior and a resulting inability to continue working in 
that environment. 

On April 2003 psychiatric evaluation, with regard to his 
occupational functioning, the examiner stated that the 
Veteran's ability to function was limited by his mental 
health condition.  His condition was considered chronic, and 
the prognosis was poor.  Stressors would most likely 
exacerbate his symptoms.  He was stated to likely have 
difficulty interacting with coworkers, supervisors, and the 
public.  

In August 2007, the Veteran's treating psychiatrist stated 
that the Veteran was unemployable due to his PTSD, and that 
any attempt to obtain employment would only aggravate his 
current condition.  

On July 2009 VA examination, the examiner stated that it was 
very unlikely that the Veteran would be able to tolerate the 
stress of full-time employment.   

The Board also notes that the Veteran is currently in receipt 
of social security disability benefits primarily for a mood 
disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Assign a rating for service-connected 
coronary artery disease and then 
readjudicate the claim for eligibility for 
a TDIU rating.  In the event that the 
percentage criteria for a TDIU rating are 
not met, consider whether referral to the 
Director of the Compensation and Pension 
service for consideration on an 
extraschedular basis is warranted.

2.  If a TDIU cannot be granted and 
referral for extraschedular consideration 
is not warranted, schedule the Veteran for 
an examination to ascertain the impact of 
his service-connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singly and jointly, on 
the Veteran's employability.  The examiner 
should opine as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's service-
connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  The examiner should review 
the claims folder and the examination 
report should indicate that review.

3.  Then, review the claim for TDIU.  If 
further action remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


